                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA JELIN,                                      Case No.16-cv-05986-EDL
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING IN PART AND
                                                  v.                                         DENYING IN PART PLAINTIFF'S
                                   9
                                                                                             MOTION IN LIMINE NO. 1 TO
                                  10     SAN RAMON VALLEY UNIFIED                            PRECLUDE DEFENDANT'S EXPERT
                                         SCHOOL DISTRICT,                                    RHOMA YOUNG FROM TESTIFYING
                                  11                    Defendant.                           Re: Dkt. No. 76
                                  12
Northern District of California




                                              In advance of trial in this case, which is scheduled to begin on December 10, 2018,
 United States District Court




                                  13
                                       Plaintiff Barbara Jelin filed a motion in limine to preclude Defendant San Ramon Valley Unified
                                  14
                                       School District’s expert Rhoma Young for testifying. Plaintiff contends that Ms. Young should be
                                  15
                                       prohibited from testifying at trial about “[v]irtually all” of the opinions contained in her expert
                                  16
                                       report because she is unqualified to give the opinions, the opinions are unfairly prejudicial, or the
                                  17
                                       opinions are irrelevant. Defendant opposed the motion. As discussed during the October 30, 2018
                                  18
                                       pretrial conference, the Court GRANTS in part and DENIES in part Plaintiff’s motion. While Ms.
                                  19
                                       Young is qualified as a human resources expert, most of her proposed testimony goes well beyond
                                  20
                                       her expertise and instead is a thinly veiled attack on Plaintiff’s credibility, which the jury can and
                                  21
                                       must decide itself.
                                  22
                                              Expert testimony is admissible if it “will help the trier of fact to understand the evidence or
                                  23
                                       to determine a fact in issue.” Fed. R. Evid. 702. The witness must have “knowledge, skill,
                                  24
                                       experience, training, or education” as to its proffered testimony. Id. The testimony must be based
                                  25
                                       on “sufficient facts or data,” it must be “the product of reliable principles and methods,” and the
                                  26
                                       expert must have “reliably applied the principles and methods to the facts of the case.” Id. The
                                  27
                                       trial court’s decision to exclude or permit expert testimony is a matter of discretion. United States
                                  28
                                   1   v. Redlightning, 624 F.3d 1090, 1110 (9th Cir. 2010).

                                   2          Most of Ms. Young’s report fails to meet these requirements and, therefore, the Court must

                                   3   exercise its gatekeeping function to exclude her inadmissible opinions. At trial, the Court will

                                   4   exclude or limit Ms. Young’s testimony in the following areas:

                                   5      (1) Plaintiff’s Medical Record and History

                                   6          Large portions of Ms. Young’s report (pp. 2-4, 6-8) describe and analyze Plaintiff’s

                                   7   medical record and history. Defendant has not qualified Ms. Young as a medical expert and could

                                   8   not do so. Ms. Young has been a human resources consultant for 35 years. Ex. 2 to Young

                                   9   Report. Before that, she worked in human resources for corporations and as a probation officer.

                                  10   Id. She has a masters degree in administration and management and a bachelors degree in history.

                                  11   Id. Ms. Young is not qualified to opine on Plaintiff’s medical history.

                                  12          Thus, for example, Ms. Young will be precluded from offering “[a] review of [Plaintiff’s]
Northern District of California
 United States District Court




                                  13   health over the time of her employment with the District . . . ” Young Report at 6. She will not be

                                  14   allowed to discuss the medical records she quotes extensively in her report from Dr. Van Dolson

                                  15   and others or her conclusion that “[t]his medical information seems to indicate that Ms. Jelin’s

                                  16   health issues have progressed well, do not seem to need ongoing medical intervention, surgery or

                                  17   ongoing treatment.” Id. at 8 (emphasis in original). Ms. Young may, however, provide testimony

                                  18   as to the specific workplace restrictions and recommendations set forth in Dr. Devor’s December

                                  19   14, 2016 evaluation letter, which are relevant to the interactive process regarding reasonable

                                  20   accommodations of those restrictions. Id. “Experts may offer opinions based on otherwise

                                  21   inadmissible testimonial hearsay if ‘experts in the particular field would reasonably rely on those

                                  22   kinds of facts or data in forming an opinion on the subject’ and if they are ‘applying [their]

                                  23   training and experience to the sources before [them] and reaching an independent judgment,’ as

                                  24   opposed to ‘merely acting as a transmitter for testimonial hearsay.’” United States v. Llerenas,

                                  25   2018 WL 3490535, at *2 (9th Cir. July 20, 2018) (quoting Fed. R. Evid. 703 and United States v.

                                  26   Gomez, 725 F.3d 1121, 1129 (9th Cir. 2013)).

                                  27      (2) Assessments of Plaintiff’s Credibility

                                  28          Throughout the report, Ms. Young makes improper attacks on Plaintiff’s credibility. These
                                                                                         2
                                   1   critiques by an expert invade the provenance of the jury, which is charged with making the

                                   2   ultimate determination of a witness or party’s credibility. United States v. Candoli, 870 F.2d 496,

                                   3   506 (9th Cir. 1989) (“The jury must decide a witness’ credibility. An expert witness is not

                                   4   permitted to testify specifically to a witness’ credibility . . . ”) (internal citation omitted).

                                   5   Moreover, allowing an expert on human resources – the area for which Ms. Young is proffered as

                                   6   an expert – to give her opinion about the integrity of a party is likely to create unfair prejudice,

                                   7   with its probative value, if any, being greatly outweighed by the prejudice. See Fed. R. Civ. P.

                                   8   403. Because the jury has the duty to decide issues of credibility, that danger of unfair prejudice

                                   9   substantially outweighs any probative value Ms. Young’s testimony would offer. Ms. Young’s

                                  10   report is rife with these impermissible broadsides against Plaintiff, which the Court illustrates with

                                  11   a few examples of the type of testimony that it will not permit at trial:

                                  12          After discussing Plaintiff’s medical history, Ms. Young concludes that “[t]hese two
Northern District of California
 United States District Court




                                  13           dramatically different portrayals of Ms. Jelin’s health almost outline the dichotomy that

                                  14           seems [to] present itself in what she currently experiences and what medical providers

                                  15           report.” Young Report at 3 (emphasis in original).

                                  16          “In one situation, which illustrates the conundrum facing the District with the differing

                                  17           views presented by Ms. Jelin, District administrative and technical staff, treating and

                                  18           independent medical reviews, Ms. Jelin said that she was not being given an

                                  19           accommodation . . . A sequence of excerpts from the deposition of Ms. Katzburg, the

                                  20           Union President representing Ms. Jelin provides some perspective on that situation, which

                                  21           is further information emphasizing/describing the dichotomy in this case . . . ” Id. at 8

                                  22           (emphasis in original).

                                  23          Plaintiff’s medical record “raises significant questions as to the reliability, timeliness and

                                  24           accuracy of [Plaintiff’s] complaints compared to medically defined health conditions and

                                  25           the possibilities of remediation and treatment for prevention and treatment.” Id. at 6.

                                  26          Ms. Young’s reliance on assessments of Defendant’s employees as credible in contrast to

                                  27           Plaintiff will also be excluded. See id. at 10 (quoting Ann Katzburg’s deposition

                                  28           testimony regarding her opinion that, among other things, Melanie Jones is “extremely
                                                                                            3
                                   1          trustworthy” and she has “a lot of respect for her because, her and I may differ in opinions,

                                   2          but we are always able to talk through things . . . ”).

                                   3      (3) Lengthy Quotes from Witness Depositions Regarding Plaintiff’s Requests for

                                   4          Accommodation

                                   5          Ms. Young’s report includes several instances where she quotes long passages of

                                   6   deposition testimony of lay witnesses who can and will speak for themselves at trial. For

                                   7   example, Ms. Young quotes testimony from Ann Katzburg regarding the decision to place

                                   8   Plaintiff on a leave of absence. Id. at 8-9. She similarly quotes deposition testimony from Deanna

                                   9   Lashin about Defendant’s efforts to implement computer equipment and software for Plaintiff. Id.

                                  10   at 15-17. Ms. Young’s expert testimony about this background information is not helpful to the

                                  11   jury, as both Ms. Katzburg and Ms. Lashin can provide first-person lay witness testimony about

                                  12   these factual issues.
Northern District of California
 United States District Court




                                  13      (4) Undue Burden

                                  14          Ms. Young’s report includes a section about what constitutes an “undue burden” in the

                                  15   context of reasonably accommodating an employee’s disability. At the pretrial conference,

                                  16   Defendant clarified that it is only asserting the undue burden defense as to Plaintiff’s recent

                                  17   request that she only be assigned to schools that use a certain word processing software.

                                  18   Therefore, if the parties put on evidence of this request and defense at trial, Ms. Young’s opinions

                                  19   about what constitutes an undue burden will only be permitted regarding this new issue of

                                  20   Plaintiff’s school assignments.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 5, 2018

                                  23

                                  24
                                                                                                        ELIZABETH D. LAPORTE
                                  25                                                                    United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         4
